DETAILED ACTION
Claims 1, 4, 5, 7, 8, and 10-22 are amended. Claims 2, 3, and 6 are cancelled. Claims 1, 4, 5, and 7-22 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to Fig. 6 and the specification are fully considered and are satisfactory to overcome the objections directed to the drawings in the previous Office Action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert F. Scotti (Reg. No. 39,830) on 06/07/2022.
IN THE CLAIMS:
Claims 1 and 17 are amended as follows:

1.	(Currently Amended) An integrated circuit device comprising: 
first processing circuitry comprising: 
a first local bus; 
a first processor connected to the first local bus; 
a first set of one or more local peripherals connected to the first local bus; and 
first bridge unit circuitry connected to the first local bus; 
second processing circuitry comprising: 
a second local bus; 
a second processor connected to the second local bus; 
a second set of one or more local peripherals connected to the second local bus;
second bridge unit circuitry connected to the second local bus; 
a local-event line, between the second bridge unit circuitry and a peripheral of the second set of peripherals, for sending a local event signal from the second bridge unit circuitry to said peripheral; and
an electrical interconnect between the first bridge unit circuitry and the second bridge unit circuitry, 
wherein: 
the first processing circuitry, the second processing circuitry, and the electrical interconnect are integrated on a common semiconductor substrate; 
the first bridge unit circuitry comprises a task register, accessible over the first local bus; 
the first bridge unit circuitry is configured for: 
detecting a write to the task register; and 
responding to the write by sending an event signal over the electrical interconnect to the second bridge unit circuitry, and 
the second bridge unit circuitry is configured for: 
receiving the event signal from the first bridge unit circuitry; 
sending an interrupt signal to the second processor in response to receiving the event signal; and 
sending a local event signal to a peripheral of the second set of peripherals in response to receiving said event signal or a further event signal over the electrical interconnect.

17.	(Currently Amended) A method of operating an integrated circuit device, the integrated circuit device comprising: 
first processing circuitry comprising: 
a first local bus; 
a first processor connected to the first local bus; 
a first set of one or more local peripherals connected to the first local bus; and 
first bridge unit circuitry connected to the first local bus and comprising a task register, accessible over the first local bus;
second processing circuitry comprising: 
a second local bus; 
a second processor connected to the second local bus; 
a second set of one or more local peripherals connected to the second local bus;
second bridge unit circuitry connected to the second local bus; and
a local-event line, between the second bridge unit circuitry and a peripheral of the second set of peripherals, for sending a local event signal from the second bridge unit circuitry to said peripheral; and
an electrical interconnect between the first bridge unit circuitry and the second bridge unit circuitry, 
wherein the method comprises:
 writing, by the first processor, or one or more of the first set of local peripherals, 
detecting, by the first bridge unit circuitry, , by the first bridge unit circuitry, an event signal over the electrical interconnect to the second bridge unit circuitry;
receiving, by the second bridge unit circuitry, , by the second bridge unit circuitry, an interrupt signal to the second processor; and
sending, by the second bridge unit circuitry, .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the first bridge unit circuitry” and “the second bridge unit circuitry” in claim 1;
“the first bridge unit circuitry” in claim 5;
“the second processor” in claim 7;
“the first bridge unit circuitry”, “the power status circuitry”, “the second power domain”, “the second bridge unit circuitry”, and “the second processor” in claim 8;
“the second processor” in claim 9;
“the first processing circuitry” and “the second processing circuitry” in claim 10;
“the further bridge unit circuitry” in claim 14;
“the further bridge unit circuitry” in claim 15;
“the power status circuitry”, “each power domain”, “the bridge unit circuitry of each processor”, and “each processor” in claim 16; and
“the first bridge unit circuitry” and “the second bridge unit circuitry” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 4, 5, and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Arroyo et al. (US 9,141,494 B2; hereinafter Arroyo) discloses event handling between a first PCI Host Bus (PHB) and a second PHB wherein the first PHB facilitates communications between a host and I/O devices and the settings of the first PHB is mirrored on the second PHB. However, Arroyo does not explicitly disclose detecting a write to a task register of the first PHB, responding to the write by sending an event signal to the second PHB, sending an interrupt signal to a second processor in response to receiving the event signal and/or sending a local event signal to a peripheral of a second set of peripherals as recited in the claims.
Engfer et al. (US 6,463,492 B1; hereinafter Engfer) discloses a first bridge circuitry 518 coupled to a second bridge circuitry 522 via a bus 516 wherein the second bridge circuitry 522 includes an interrupt register 504 utilized for implementing system management events. However, Engfer does not explicitly disclose detecting a write to a task register of the first bridge 518, responding to the write by sending an event signal to the second bridge 522, sending an interrupt signal to a second processor in response to receiving the event signal and/or sending a local event signal to a peripheral of a second set of peripherals as recited in the claims.
Mebane, III (US 8,464,281 B2; hereinafter Mebane) discloses a bridge manager 136 of a remote event bridge 130 that intercepts a subscription request and generates a surrogate object 132 for the subscription request that subscribes to an object event 124-1 in order to receive an event notification when the corresponding event handler for the event 124-1 is called. However, Mebane does not explicitly disclose detecting a write to a task register of a first bridge circuitry, responding to the write by sending an event signal to the remote event bridge 130, sending an interrupt signal to a second processor 110-2 in response to receiving the event signal and/or sending a local event signal to a peripheral of a second set of peripherals as recited in the claims.
Therefore, in view of the limitations “an electrical interconnect between the first bridge unit circuitry and the second bridge unit circuitry”, “the first bridge unit circuitry comprises a task register, accessible over the first local bus”, “the first bridge unit circuitry is configured for: detecting a write to the task register; and responding to the write by sending an event signal over the electrical interconnect to the second bridge unit circuitry”, “the second bridge unit circuitry is configured for: receiving the event signal from the first bridge unit circuitry; sending an interrupt signal to the second processor in response to receiving the event signal; and sending a local event signal to a peripheral of the second set of peripherals in response to receiving said event signal or a further event signal over the electrical interconnect” recited in claim 1, the similar limitations recited in claims 17 and 21, and the other limitations recited therewith, claims 1, 17, and 21, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1, 17, and 21 are allowed. Claims 4, 5, 7-16, 18-20, and 22 are also allowed due to their dependency on allowable independent claims 1, 17, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194